PER CURIAM:
We are of the opinion that the motion for allowance to plaintiff’s attorneys for compensation for services rendered by them in this court should be made in the circuit court that tried the cause, that that court has jurisdiction to hear evidence as to the nature and extent of the services and their reasonable value and to make a proper allowance therefor to be taxed as costs. This motion is, therefore, dismissed without prejudice to the rig’hts of the plaintiffs to file such a motion in the circuit court.